 Case 3:19-cv-00415-JPG Document 50 Filed 07/17/20 Page 1 of 2 Page ID #553




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

CRISTIAN NOEL IGLESIUS,                       )
#17248-018, also known as                     )
CRISTINA NICHOLE IGLESIUS,                    )
                                              )
       Plaintiff,                             )
                                              )
       v.                                     )       No. 19-cv-00415-JPG
                                              )
IAN CONNORS and                               )
DIRECTOR OF THE FEDERAL                       )
BUREAU OF PRISONS,                            )
                                              )
       Defendants.                            )

                               MEMORANDUM AND ORDER

GILBERT, District Judge:
       Now before the Court are two Motions to Quash Subpoena (Docs. 48 and 49) filed by

Defendants, who recently learned about two subpoenas Plaintiff’s counsel sent to the Federal

Medical Center in Lexington, Kentucky (Doc. 48) and the Federal Medical Center in Ashland,

Kentucky (Doc. 49). Both require production of voluminous documents at the office of Plaintiff’s

counsel on July 23, 2020. (Docs. 48-1, 48-2, 49-1, and 49-2). The documents include virtually

all of Plaintiff’s hospital, medical, mental health, and prison records from the initial date of her

confinement through the present. (Docs. 48-2, p. 3 and 49-2, p. 3). Defendants seek an Order

quashing the subpoenas, and both Motions (Docs. 48 and 49) shall be GRANTED.

       Although it was filed on April 12, 2019, this case is still in its infancy.              On

February 10, 2020, Plaintiff was assigned counsel and granted leave to amend her complaint.

(Doc. 40, p. 8). The Amended Complaint was originally due April 6, 2020, but this deadline was

extended at Plaintiff’s request to September 8, 2020. (Doc. 47). There is currently no operative

complaint on file, and voluminous records are not generally required to prepare a complaint.


                                                  1
 Case 3:19-cv-00415-JPG Document 50 Filed 07/17/20 Page 2 of 2 Page ID #554




       Moreover, Rule 45(a)(4) of the Federal Rules of Civil Procedure provides that “[i]f [a]

subpoena commands the production of documents, electronically stored information, or tangible

things or the inspection of premises before trial, then before it is served on the person to whom it

is directed, a notice and a copy of the subpoena must be served on each party.” Id. Defendants

certify that they did not receive a copy of either subpoena, the accompanying letter, or the notice

required by Federal Rule of Civil Procedure 45(a)(4). (Docs. 48 and 49). Plaintiff did not respond

to--or dispute the contents of--either motion. Review of the subpoenas and letters confirm that

Defendants were not copied on them. (Docs. 48-1, 48-2, 49-1, and 49-2). Given all of this, the

Court finds that both subpoenas violate Rule 45(a)(4). Accordingly, Defendants’ Motions to

Quash Subpoena (Docs. 48 and 49) are GRANTED.

       IT IS SO ORDERED.
       DATED: 7/17/2020
                                                     s/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     United States District Judge




                                                 2
